Citation Nr: 0119288	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  95-39 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a medial and lateral meniscectomy, right knee, 
with traumatic arthritis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 11, 1974, to 
October 17, 1974, plus additional service with the Army 
National Guard.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal of a rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which initially denied 
an evaluation higher than 20 percent for the veteran's right 
knee disability.  

The RO subsequently increased the veteran's disability rating 
to 30 percent by rating decision dated in November 1996 and 
was made effective to August 1995, the entire time on appeal.  
However, the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(the Veterans Claims Court) has held that a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate 
the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 
(1993); see also Corchado v. Derwinski, 1 Vet. App. 160 
(1991).  Consequently, as the veteran has not withdrawn the 
appeal, the issue of an increased evaluation above the 
current 30 percent remains in appellate status. 

Parenthetically, the Board notes that the November 1996 
rating decision assigning the higher rating for the veteran's 
right knee disability noted an effective date of February 
1994 in the text of the rating decision.  On the other hand, 
an effective date of August 1995 is noted in the decision 
section of the rating action and on the evaluation sheet.  
The Board refers this matter to the RO for clarification.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's right knee disorder is currently manifested 
by subjective complaints of pain, giving away, instability 
and limitation of motion.  The degree of right knee 
impairment is severe.

3.  The veteran has degenerative arthritis of the right knee 
which results in pain and functional impairment.


CONCLUSION OF LAW

1.  The schedular criteria for a disability evaluation higher 
than 30 percent for post-operative residuals of a medial and 
lateral meniscectomy, right knee, have not been met.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5256, 5257, 5258, 
5259, 5260, 5261 (2000).

2.  A separate schedular evaluation of 10 percent, but no 
more, for arthritis of the right knee is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 
5003-5010 (2000); VAOPGCPREC 23-97 and VAOPGCPREC 9-98.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. Part 4 
(2000).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  General Counsel stated that 
when a knee disorder is already rated under Diagnostic Code 
5257, the veteran must also have limitation of motion which 
at least meets the criteria for a zero-percent rating under 
Diagnostic Code 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate rating 
for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59; see also Degmetich v. 
Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where 
additionally disability is shown, a veteran rated under 5257 
can also be compensated under 5003 and vice versa.

The RO has rated the veteran's right knee disability as 30 
percent disabling under DC 5257.  The Board will also 
consider DCs 5003, 5010, 5256, 5258, 5259, 5260, and 5261 for 
degenerative arthritis, knee ankylosis, dislocation and 
removal of semilunar cartilage, and limitation of motion.  
Arthritis due to trauma under DC 5010 substantiated by X-ray 
findings is rated as degenerative arthritis under 5003.  
Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate DC, a rating of 10 percent is warranted 
for each major joint or groups of joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  38 C.F.R. § 4.71a, DC 5300 (2000).

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent will be assigned for moderate disability; and 30 
percent warranted for severe disability.  

Under DC 5258, an evaluation of 20 percent is assigned where 
the semilunar cartilage is dislocated, with frequent episodes 
of locking, pain, and effusion.  Under DC 5259, a 10 percent 
evaluation is assigned for removal of the semilunar 
cartilage, symptomatic.  Limitations of flexion under DC 5260 
are assigned a 10 percent evaluation when flexion is limited 
to 45 degrees; and a 20 percent evaluation when flexion is 
limited to 30 degrees.  A 30 percent evaluation is assigned 
under this code when flexion is limited to 15 degrees.  
Limitations of extension under DC 5261 are assigned a 10 
percent evaluation when extension is limited to 10 degrees; 
and a 20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this code 
when extension is limited to 20 degrees. 

Factual Background.  Summarizing the veteran's medical care 
with respect to her right knee disability, the Board notes 
that she underwent a VA joints examination in August 1994.  
She complained of a need to be careful with activities, 
bracing her knees, the use of some medication, chronic, 
bothersome pain in both knees, collapsing of both knees, some 
occasional partial locking of both knees, and the need of 
additional surgeries on her right knee.  She reported that 
driving bothered her legs, as did walking for more than a 
minute or two.  

Physical examination revealed that the veteran had some 
limping with both legs, satisfactory toe and heel walking 
with complaints of pain, and equal leg length.  Range of 
motion was reported as 0 to 140 degrees on the right.  Both 
knees were reportedly moderately painful with movement and 
crepitus was noted.  There was no increase in joint fluid and 
ligaments were normal.  The examiner disagreed with the 
radiologist report that the right knee was normal but 
indicated that the right knee showed definite degenerative 
squaring of the medial femoral condyle as typically was seen 
after a total medial meniscectomy.  There was also loss of 
articular cartilage space in the medial compartment as a 
result.  The clinical impressions included status post 
multiple surgeries on the right knee with moderate arthritis.  
The right knee pain and collapsing were noted and diagnosed 
as chronic synovitis plus early degenerative arthritis.  The 
examiner also noted that the veteran's knee symptoms were 
probably rather severely worsened by her chronic tension 
and/or depression.

In an August 1994 VA general medical examination report, the 
veteran related a history of multiple surgeries on her right 
knee for bone fragment removal.  She complained of difficulty 
weight-bearing on the right knee.  Physical examination 
revealed minimal muscle atrophy in the right thigh, laxity in 
the right knee without effusions, and mild tenderness on the 
joint at the right knee.  The clinical impression was status 
post multiple right knee surgeries with residual laxity, 
pain, and instability.

At a June 1996 hearing, the veteran testified that she last 
worked in 1989 but had to close her business because she 
could no longer physically do the work due to her knees and 
ankles.  She indicated that she had had problems with her VA 
physician because she wanted a wheelchair and the physician 
refused to provide her with one.  She also reported that her 
knee brace did not fit properly but that no one would do 
anything about it.  She also disagreed with the suggestion by 
some of her VA treating physicians that she was depressed.  
With respect to her right knee disability, she maintained 
that she could not bend the knee, could not walk, lost 
feeling in her leg, fell, and needed a brace for stability.

Outpatient treatment records show on-going treatment for a 
myriad of medical problems.  With respect to the right knee 
disability, the veteran was noted to have multiple aches and 
pain.  Several of her treating physicians reflected on a 
psychiatric overlay to her many complaints.  In an August 
1995 orthopedic clinic note, she related the history of 
multiple surgeries and complained of pain, instability, 
locking, and the need for a brace.  She denied effusions of 
either knee.  Physical examination revealed no effusions, 
tenderness along the right medial joint line, full range of 
motion of both knees, stable varus valgus, negative anterior 
drawer, and negative Lachman.  X-rays were reported to be 
negative.

In a November 1996 "knee conference note," the veteran was 
noted to have a long history of right knee problems and 
surgeries.  She reported diffuse right knee pain, was unable 
to walk more than a 1/2 city block, and complained that any 
activity hurt her knee.  Physical examination showed diffuse 
right knee pain with range of motion from 0-130 degrees.  Her 
ligamentous examination was intact and she had pain over the 
medial, lateral, anterior and posterior knee.  The examiner 
noted that the examination was somewhat inconsistent.  An X-
ray reportedly showed mild degenerative changes in the right 
knee, which was consistent with a bone scan.  The clinical 
impression was moderate degenerative changes of the right 
knee.  She was thought to not be a surgical candidate and 
pain clinic management was recommended.  

Analysis.  A 30 percent evaluation under DC 5257 contemplates 
a severe knee impairment and is the highest schedular 
evaluation available under this code.  Therefore, a higher 
than 30 percent rating would not be available under this code 
regardless of the severity of the right knee disability.  
Similarly, a higher than 30 percent rating is not available 
under DCs 5258, 5259, or 5260 regardless of the degree of 
disability.  Also, extension of the right knee was recently 
reported at 0 degrees (anatomically normal), which does not 
warrant more than a 30 percent evaluation under DC 5261.  
Accordingly, there is no basis for a higher evaluation under 
any of these diagnostic codes for the veteran's right knee 
disability.

The medical evidence of record does not disclose that the 
veteran experiences ankylosis of the right knee.  Ankylosis 
is defined as stiffening or fixation of a joint.  For 
example, multiple range of motion evaluations have reported 
essentially normal range of motion.  Therefore, the Board can 
find no basis under DC 5256 to grant the veteran a higher 
than 30 percent evaluation.  

Nonetheless, after reviewing the evidence on file, the Board 
finds that, in addition to the current 30 percent evaluation 
for lateral instability, the veteran is entitled to a 
separate 10 percent rating, but no more, for arthritis of the 
right knee.  Specifically, there is evidence in the VA joints 
examination report of arthritic changes in the right knee as 
a result of her right knee surgery.  This finding is 
supported by additional outpatient treatment records 
reflecting a history of arthritis in the right knee.  
Accordingly, the veteran has clear X-ray evidence of 
degenerative arthritis.  As noted above, General Counsel held 
in VAOPGCPREC 9-98 that a separate rating for arthritis could 
be based on X-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  Painful motion has been demonstrated.  Accordingly, 
a separate 10 percent evaluation is warranted for the right 
knee arthritis with painful motion.

However, the Board finds that no more than a separate 10 
percent rating under DC 5003 is warranted at this time.  As 
noted, a 20 percent disability rating may be assigned with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor join groups, with occasional incapacitating 
exacerbations.  Of note, while the veteran has related on-
going severe episodes of limitation of motion and pain 
associated with her right knee disorder, the clinical 
evidence of record does not support her contentions.  While 
she had demonstrated evidence of painful motion, the severity 
of her level of disability has been questioned by multiple 
treating physicians.  She requested a wheelchair due to her 
right knee disability but was denied by her treating 
physician on the basis that the clinical evidence did not 
warrant such an extreme measure.  Further, her complaints of 
severe limitation of motion have not been supported by the 
clinical evidence showing essentially normal range of motion 
during examinations.  Finally, there is no evidence that she 
has been hospitalized recently due to her disability.  
Therefore, the Board concludes that the veteran has 
demonstrated sufficient evidence of painful motion to support 
a 10 percent rating under DC 5003 with X-ray evidence of 
arthritis but the objective clinical evidence does not 
support a finding of incapacitating episodes.

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  Special consideration is 
given to factors affecting function in joint disabilities 
under 38 C.F.R. § 4.45.  These requirements for the 
consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that her 
right knee disability warrants no more than a 30 percent 
evaluation.  However, a separate compensable evaluation is 
warranted for arthritis of the right knee.

Accordingly, the Board finds that the current rating 
contemplates the veteran's demonstrated complaints of pain 
and the limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) and the provisions of 38 C.F.R. 
§ 4.40 et seq., there is no basis on which to assign a higher 
rating.  Significantly, as noted above, there is no basis 
under the schedular criteria for a rating higher than the 
currently assigned 30 percent under any relevant diagnostic 
code.  Further, although a higher evaluation is available 
under DC 5256 for knee ankylosis, the criteria requires a 
permanent fixation of the right knee, which is not shown.  
Accordingly, the Board finds that the functional limitation 
due to pain is contemplated in the currently-assigned 30 
percent rating, and the indicia of a higher evaluation are 
not shown.

Finally, the Board has also considered the recent provisions 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096-2100 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  The Board has reviewed these provisions and concludes 
that the appropriate notification and development procedures 
have been satisfied.  

Specifically, the veteran was notified in the statement of 
the case, supplemental statements of the case, rating 
actions, and other documents of the examination findings, and 
of the criteria for a higher rating.  She was also given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate her claim.  Further, the Board 
notes that the RO made reasonable efforts to obtain relevant 
records identified by the veteran and, in fact, it appears 
that all evidence identified by the veteran relevant to this 
claim has been associated with the claims file, including the 
records from multiple VA facilities. There is nothing to 
suggest that there are additional records that should be 
obtained, nor is there other indication of additional notice 
that should be provided.

Moreover, the veteran's service medical records are also 
associated with the claims file.  In addition, the veteran 
underwent two VA examinations, which specifically addressed 
the claim on appeal.  Further, the veteran requested and was 
scheduled for a hearing before the RO and offered testimony 
in June 1996.  She also requested a hearing before the Board 
but failed to appear.  Therefore, the Board finds that the 
requirements of the Veterans Claim Assistance Act have been 
satisfied.


ORDER

A disability rating in excess of 30 percent for the veteran's 
right knee disorder based on recurrent subluxation or lateral 
instability is denied; however, a separate disability rating 
of 10 percent is granted for arthritis of the right knee, 
subject to the law and regulations governing the payment of 
monetary benefits. 


		
	Gary L. Gick
	Member, Board of Veterans' Appeal

 

